Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment

This office action is in response to the amendment filed on September 13, 2021.  Claims 1-9 are pending and are allowable for reasons of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment is to correct a spelling issue in claim 1.

	Please amend the application as follows:
Claim 1, Line 5: providing a second structure comprising another handler substrate, a polymeric adhesive
Claim Rejections - 35 USC §102 & §103
The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Matsuura et al. (US 2015/0001519) in view of Flitsch et al. (US 2016/0056417) for claims 1-9 are withdrawn because Applicant’s amendments and arguments are persuasive.  

Allowable Subject Matter
Claims 1-9 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art of record, Matsuura et al. (US 2015/0001519), does not disclose, teach, or suggest alone or in any combination:
A method of forming a micro-battery, the method comprising:
Providing a first structure comprising a handler substrate, a release layer, and at least one metallic anode structure, wherein a metallic sealing layer is located on a surface of each metallic anode structure;
Providing a second structure comprising another handler substrate, a polymeric adhesive layer, and at least one metallic current collector structure embedded in the polymeric adhesive layer, wherein the metallic current collector structure has a topmost surface that is coplanar with a topmost surface of the polymeric adhesive layer and a bottommost surface that is in direct physical contact with a sub-surface of the polymeric adhesive layer and a wall structure having a cavity is located on a surface of each metallic current collector structure, the wall structure comprises a solderable metal;
Bonding the metallic sealing layer of the first structure to the solderable metal of each wall structure; and


Matsuura et al. discloses a thermoelectric / battery comprising a metallic current collector spaced apart from a metallic anode, where a cavity is located vertically between the metallic current collector and the metallic anode structure, but fails to teach the required second structure of the metallic current collector structure having a topmost surface that is coplanar with a topmost surface of a polymeric adhesive layer and a bottommost surface that is in direct physical contact with a sub-surface of the polymer adhesive, and further fails to teach the method steps of providing and then removing handler substrates, a release layer, and polymer adhesive.  
One of ordinary skill in the art would not have had motivation to nor found it obvious to create/add the required second structure of the metallic current collector structure having a topmost surface that is coplanar with a topmost surface of a polymeric adhesive layer and a bottommost surface that is in direct physical contact with a sub-surface of the polymer adhesive to the invention of Matsuura et al.  Furthermore, one of ordinary skill in the art would not have had motivation to nor found it obvious to adjust the method steps of Matsuura et al. to have additional steps of providing and then removing handler substrates, a release layer, and polymer adhesive.  Thus the instant claimed invention is deemed novel and non-obvious and contributes to the art of micro-batteries.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and alternating Thursdays-Fridays 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/C.L.R/Examiner, Art Unit 1724     

/STEWART A FRASER/Primary Examiner, Art Unit 1724